NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10255

                Plaintiff-Appellee,             D.C. No. 1:19-cr-00049-DKW-1

 v.

ARTURO IBARRA, AKA Fat Boy, AKA                 MEMORANDUM*
Tury,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Derrick K. Watson, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Arturo Ibarra appeals from the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have jurisdiction

under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see United States v.

Aruda, 993 F.3d 797, 799 (9th Cir. 2021), we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ibarra sought compassionate release on the grounds that his health

conditions made him particularly vulnerable if he were to contract COVID-19 and

that he should have been granted safety valve relief at sentencing. The district

court denied the motion, concluding that the risk to Ibarra from COVID-19,

whether considered alone or in combination with his alleged safety valve

eligibility, was insufficient to establish extraordinary and compelling

circumstances and did not justify relief under 18 U.S.C. § 3553(a). Ibarra argues

that the district court abused its discretion because it (1) did not appreciate the

difference between a substantial assistance departure and a safety valve reduction

when it applied the 18 U.S.C. § 3553(a) factors, and (2) failed to recognize that it

was precluded from considering at the original sentencing whether the § 3553(a)

factors justified a sentence lower than 63 months.

      Ibarra’s claims are not supported by the record, which reflects that the court

assumed Ibarra’s safety valve eligibility,1 further assumed that Ibarra would have

received a 4-level substantial assistance reduction in addition to the safety valve

reduction, and then analyzed whether those circumstances, along with the

mitigating arguments Ibarra asserted, justified a lower sentence under § 3553(a).

That the court concluded that Ibarra’s sentence should not be reduced does not



1
  We assume, without deciding, that changes in sentencing law can be considered
in evaluating a compassionate release motion.

                                           2                                     21-10255
reflect that it misunderstood its own § 3553(a) analysis from the original

sentencing or failed to consider all of Ibarra’s mitigating arguments. Nor are we

persuaded that the court was required to give less weight to the seriousness of the

offense, and more weight to his mitigating circumstances, in light of his alleged

safety valve eligibility. See United States v. Gutierrez-Sanchez, 587 F.3d 904, 908

(9th Cir. 2009) (“The weight to be given the various factors in a particular case is

for the discretion of the district court.”). The court acknowledged Ibarra’s medical

conditions and post-sentencing rehabilitative efforts, and accepted Ibarra’s

assertion of safety valve eligibility, but concluded that those circumstances did not

justify relief in light of Ibarra’s vaccination status, his recovery from a prior

COVID-19 infection, the low number of infections in his prison, and the applicable

§ 3553(a) factors. It did not abuse its discretion in reaching this conclusion.

      AFFIRMED.




                                           3                                        21-10255